DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 4/19/2021 has been entered. Claims 12-28, 35 and 
39-47 have been canceled.  Claims 1-11, 29-34 and 36-38 remain for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 29, 32, 34, and 36-38 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 101859588 B1 (KR 101859588 B1 – Cho Sung Jae; herein after referred to as “Cho”).
Regarding claims 1 and 29, Cho discloses a security device, comprising: 
an optical arrangement as an authenticity component (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100); 
an encoded element as an identity component; wherein, the encoded element uniquely identifies the authenticity component (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321); 
a content component; wherein, physical positioning of the authenticity component, the identity component and the content component within the security device is such that each of the authenticity component, the identity component and the content component are optically detectable (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match).  
Regarding claim 2, Cho discloses the security device of claim 1, wherein, the identity component and the content component are optically detectable in a single time instance by a single device; wherein, the single device is external to the security device and the single device includes an optical sensor (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor).  
Regarding claim 3, Cho discloses the security device of claim 1, wherein, the encoded element is able to be decoded to produce one or more authentication parameters which uniquely identify the authenticity component (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor).  
Regarding claim 4, Cho discloses the security device of claim 1, wherein, the encoded element is generated from one or more input parameters which define the optical properties of the authenticity component (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor).  
Regarding claim 5, Cho discloses the security device of claim 1, wherein, the optical arrangement includes a microlens array; wherein, the microlens array includes: a base layer having imprinted images of a microlens symbol; a top layer having refractive lenses or diffractive lenses (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used).  
Regarding claim 6, Cho discloses the security device of claim 5, wherein, the microlens array further includes a color layer; wherein, ink inserted into the color layer envelopes the imprinted images of the base layer (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used).  
Regarding claim 7, Cho discloses the security device of claim 6, wherein, the encoded element is generated from one or more input parameters which define the optical properties of the authenticity component; wherein, the optical properties include, one or more of, a color of the microlens symbol, a shape of the microlens symbol and a type of ink in the color layer of the microlens symbol (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used),  
Regarding claim 8, Cho discloses the security device of claim 1, wherein, the identity component is irreproducible due to random physical properties (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used).  
Regarding claim 9, Cho discloses the security device of claim 8, wherein, the identity component is formed from a substrate with the random physical properties in a material of the substrate (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used).  
Regarding claim 10, Cho discloses the security device of claim 9, wherein, the random physical properties are caused by irregularly distributed fibers in the material of the substrate (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used).  
Regarding claim 11, Cho discloses the security device of claim 9, wherein, the random physical properties include non- uniform ink absorbance across the material of the substrate (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used).  
Regarding claim 32, Cho discloses the security device of the claim 29, wherein: a first lateral area occupied by the authenticity component in the first plane at least partially overlaps with a second lateral area occupied by the identity component (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used, the lens layer 320 having micro-lenses 321 overlapping the first code unit 100 and thus a portion of the entire dual QR).  
Regarding claim 34, Cho discloses the security device of the claim 29, further comprising: a content component formed in a second plane of the security device; wherein, the second plane is disposed on a side of the first plane that is optically accessible or detectable (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used).  
Regarding claim 36, Cho discloses a security device, comprising: an authenticity component having a transmissive-diffractive surface formed in a first plane of the security device; an identity component, optically coupled to the authenticity component; wherein, the identity component is formed in a second plane of the security device; wherein, the second plane is disposed vertically from the first plane (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used).  
Regarding claim 37, Cho discloses the security device of the claim 36, wherein: the second plane is disposed on a side of the first plane such that the second plane does not obstruct optical stimulation or optical access of the first plane (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used).  
Regarding claim 38, Cho discloses the security device of the claim 36, wherein: the authenticity component is formed in the first plane within a first lateral area; wherein the first lateral area is delimited by a second lateral area occupied by the identity component in the second plane of the security device (Cho; figures 1-9, dual QR code comprising a first code unit/QR code 100, a second code unit/QR code 200, optical, lens layer 320 having micro-lenses 321 covering the surface of the code unit 100, the fine pattern 311 such as letters, numbers, graphics, images and color layer may have different optical effects when used in combination with the micro-lenses 321; QR can be scanned when the identification information of the first code 100 and second code 200 match, the code could be read by a smartphone by scanning or photographing implying the use of an optical sensor; the printed pattern on the base layer and lens layers may cause different optical effects such as changing pattern appearances which are known diffractive and refractive properties of the type of lens being used).

Allowable Subject Matter
Claims 30-31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose: 
i. the security device of the claim 29, wherein: the authenticity component produces a first set of diffractive images under stimulation by an optical source; 3Attorney Docket No. 99013-8001.US01 First Preliminary Amendment the identity component produces a second set of diffractive images under stimulation by the optical source; wherein, the identity component is optically coupled to the authenticity component through superimposition of the first set of diffractive images and the second set of diffractive images (claim 30).  
ii. the security device of the claim 29, wherein: the authenticity component produces a first set of diffractive images at a first intensity level under stimulation by an optical source; the identity component produces a second set of diffractive images at a second intensity level under stimulation by the optical source; wherein, the first intensity level and the second intensity level are detectable by the optical source and are of measurable magnitude by the optical source (claim 31).  
iii. the security device of the claim 29, wherein: a first lateral area occupied by the authenticity component in the first plane does not overlap with any portion of a second lateral area occupied by the identity component in the first plane of the security device; wherein, the authenticity component produces a first set of diffractive images at a first intensity level under stimulation by an optical source; further wherein, the identity component produces a second set of diffractive images at a second intensity level under stimulation by the optical source; wherein, a lateral distance between the first lateral area and the second lateral area is such that the first intensity level and the second intensity level are measurable (claim 33).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887